Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 26, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  149479                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149479
                                                                   COA: 318303
                                                                   Calhoun CC: 2011-003642-FC
  LEO DUWAYNE ACKLEY, a/k/a LEO
  DUANE ACKLEY, JR., and LEO
  DUWAYNE ACKLEY II,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 22, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the defendant was denied the effective assistance of counsel based on
  trial counsel’s failure to adequately investigate the possibility of obtaining expert
  testimony in support of the defense. The parties should not submit mere restatements of
  their application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 26, 2014
           d1125
                                                                              Clerk